Citation Nr: 1441416	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-22 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the right hip.

2.  Entitlement to an initial rating higher than 20 percent before to March 30, 2012, and higher than 10 percent from March 30, 2012, for lumbar spondylosis and degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from September 1976 to September 1980. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2102 of a Department of Veterans Affairs (VA) Regional Office (RO). 

Other Procedural Matters 

In the rating decision in June 2012, the RO granted service connection for degenerative joint disease of the right hip and lumbar spondylosis and degenerative joint disease of the lumbar spine.  The Veteran submitted a timely notice of disagreement to the initial assigned ratings. In December 2013, the Board remanded the two claims for increase for procedural development, which has been completed.  

Also, in December 2013, the RO granted service connection for limitation of extension of the right thigh (claimed as increased evaluation for right hip condition) and assigned an initial rating of 10 percent under Diagnostic Code 5251, effective March 25, 2013, which is the maximum schedualar rating under that Diagnostic Code.  There is no other potentially applicable Diagnostic Code for limitation of extension of the thigh.  After the Veteran was provided notice of the grant of service connection and of the assigned rating, there is no record of disagreement with the assigned rating or effective date and the claim has not been developed for appellate review by the Board.  The Veteran still has one year from the date of the letter notifying him of the rating decision to initiate an appeal to the Board by filing a notice of disagreement. 

In May 2014, the RO issued a supplemental statement of the case addressing the claims for increase for the service-connected degenerative joint disease of the right hip and lumbar spondylosis and degenerative joint disease of the lumbar spine.  


Because the RO issued a supplemental statement of the case instead of a statement of the case, the Veteran did not have the opportunity to file a substantive appeal, following issuance of a statement of the case, which is process for perfecting an appeal.  Because the RO issued the supplemental statement of the case, and has treated the claims as if on appeal, the Board has jurisdiction to adjudicate the claims.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

In May 2014, while on appeal, the RO granted service connection for a left hip disability and the claim is no longer in appellate status. 

The claim for increase for lumbar spondylosis and degenerative joint disease of the lumbar spine is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the grant of service connection, degenerative joint disease of the right hip has not resulted in limitation of flexion to 30 degrees, or ankylosis of the hip, or limitation of abduction beyond 10 degrees, or limitation of adduction such that the Veteran cannot cross his legs, or limitation of rotation such that the Veteran cannot toe-out more than 15 degrees. 


CONCLUSION OF LAW

Since the grant of service connection, the criteria for an initial rating higher than 10 percent for degenerative joint disease of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 2013); 38 C.F.R.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5252 (2013).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 



On the initial claims of service connection, the RO provided pre-adjudication VCAA notice by letter, dated in February 2009.  Where, as here, the claims of service connection have been granted and initial disability ratings have been assigned, the claims of service connection have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled. 

Once the claims of service connection have been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for initial higher ratings, following the initial grants of service connection.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained service records and VA records. 

The Veteran was afforded VA examinations in April 2010, in March 2012, in May 2013, and in March 2014.  As the reports of the VA examinations are based on the Veteran's medical history and described the disabilities in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If there is a question of which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Board will also consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating a Disability of the Musculoskeletal System

In rating a disability of the musculoskeletal system, the following factors are considered.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  



Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 38 Vet. App. 202, 206 -07 (1995).

With respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, at 206-07.

Also with arthritis or periarticular pathology, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Rating Criteria for a Hip Disability

Degenerative joint disease of the right hip is currently rated 10 percent under Diagnostic Code 5252 (limitation of flexion). 

Under Diagnostic Code 5003, degenerative arthritis (joint disease) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved. 

When limitation of motion of the specific joint is noncompensable under the appropriate Diagnostic Codes, a 10 percent rating is for application for limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The normal range of motion of the hip is 125 degrees of flexion, and 45 degrees of abduction. 38 C.F.R. § 4.71, Plate II.  




The Diagnostic Codes for limitation of motion of the hip (thigh) are Diagnostic Codes 5250 to 5253. 

Under Diagnostic Code 5250, the criterion for a compensable rating is ankylosis of the hip.  

Under Diagnostic Code 5252, the criterion for a 10 percent rating is limitation of flexion to 45 degrees.  The criterion for a 20 percent rating is flexion limited to 30 degrees.  

Under Diagnostic Code 5253, the criterion for a 10 percent rating is limitation of adduction such that the legs cannot be crossed or limitation of rotation such that it is not possible to toe out more than 15 degrees.  The criterion for a 20 percent rating is limitation of abduction with motion lost beyond 10 degrees. 

Evidence

The Veteran submitted the current claims in December 2008.

In April 2010 on VA examination, the Veteran complained of hip pain that limited his mobility and affected the activities of daily living with flair-ups of pain daily.  

On testing range of motion, flexion was to 120 degrees with pain, extension was to 30 degrees with pain, and internal and external rotations were to 30 degrees with pain.  The ranges of motion were not additionally limited by repetitive testing.  Examination of the trochanter was negative for hips and point tenderness.  

In March 2012 on VA examination, the Veteran complained of hip pain on a daily basis.  



On testing range of motion, flexion was to 90 degrees, abduction was to 40 degrees, extension was to 35 degrees, internal rotation was to 30 degrees, and external rotation was to 35 degrees.  There was pain throughout the entire range of motion.  The hip was stable.  After review of X-rays, the diagnosis was degenerative joint disease of the right hip.

In April 2013, private medical records show that on testing range of motion, flexion was to 95 degrees, abduction was to 25 degrees, adduction was to 10 degrees, extension was to 20 degrees, internal rotation was to 20 degrees, and external rotation was to 25 degrees.   

In May 2013, on VA examination, the Veteran complained of worsening pain.  It was noted that he received treatment from a chiropractor and was taking pain medication.  The Veteran stated that the flare-ups of pain affected hip function and impacted his job. 

On testing range of motion, flexion was to 55 degrees, extension was to 0 degrees, internal rotation was to 20 degrees, and external rotation was to 25 degrees.   Abduction was not lost beyond 10 degrees or so limited that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  

After repetitive testing, flexion was to 40 degrees, extension was to zero degrees, abduction was not lost beyond 10 degrees, adduction was not so limited that the Veteran could not cross legs, and rotation was not so limited that the Veteran could not toe-out more than 15 degrees.  The VA examiner stated the additional limitation in range of motion and functional loss after repetitive testing, resulted in less movement than normal and pain on movement.

The Veteran had localized tenderness or pain to palpation at the hip joint.  On strength testing, the right hip was 5 of 5 for flexion, abduction, and extension.  


There was no ankylosis, or malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The Veteran had not had a hip joint replacement or arthroscopy or other hip surgery.  The Veteran did not use any assistive device.  There was no functional impairment so that no effective function remained other than that which could be equally well served by amputation with prosthesis.  The VA examiner stated that the hip condition impacted the Veteran's ability to work, because prolonged sitting and standing increased the hip pain.

In March 2014 on VA examination, the Veteran complained of hip pain and flair-ups of pain at least three to four times a month.  

On testing range of motion, flexion was to 110 degrees and extension was to 5 degrees.  Abduction was not lost beyond 10 degrees or so limited that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  

After repetitive testing, flexion was to 105 degrees, extension was to five degrees.  Abduction was not lost beyond 10 degrees, adduction was not so limited that the Veteran could not cross his legs, and rotation was not so limited that the Veteran could not toe-out more than 15 degrees.  The VA examiner stated the additional limitation in range of motion and functional loss, resulted in less movement than normal, fatigue, and pain on movement.  The Veteran had localized tenderness or pain to palpation at the hip joint.  On strength testing, the right hip was 4 of 5 for flexion, abduction, and extension.  There was no ankylosis, or malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  

There was no history of a hip joint replacement or arthroscopy or other hip surgery.  The Veteran did not use any assistive device.  The VA examiner stated that the hip condition impacted the Veteran's ability to work, because prolonged sitting and standing increased the hip pain.




Analysis

As explained in the INTRODUCTION, Other Procedural Matters, appellate review of the separate 10 percent rating for limitation of extension under Diagnostic Code 5251 is not before the Board. 

Degenerative joint disease of the right hip is currently rated 10 percent under Diagnostic Code 5252 (limitation of flexion).  Under Diagnostic Code 5252, the criterion for a 20 percent rating is flexion limited to 30 degrees.  

During the appeal period, limitation of flexion of the right thigh either to 120 degrees, 90 degrees, 95 degrees, 55 degrees, 40 degrees, 110 degrees, or 105 degrees does not more nearly approximate or equate to limitation of flexion to 30 degrees, considering functional loss due to pain, weakness, or painful movement under 38 C.F.R. §§ 4.40, 4.45, and repetitive use.

As for other potentially applicable Diagnostic Codes, there is no evidence of ankylosis of the hip under Diagnostic Code 5250. 

Under Diagnostic Code 5253, the criterion for a 20 percent rating is limitation of abduction with motion lost beyond 10 degrees.  The criterion for a 10 percent rating is limitation of adduction such that the legs cannot be crossed or limitation of rotation such that thigh cannot be toed-out more than 15 degrees.  

On VA examination in March 2012, abduction was to 40 degrees.  In April 2013, abduction was to 25 degrees.  In May 2013 and in March 2014, on VA examinations, abduction was not lost beyond 10 degrees.  During the appeal period, abduction to 40 degrees or 25 degrees or in the absence of limitation of abduction beyond 10 degrees, the finding do not more nearly approximate or equate to limitation of abduction beyond 10 degrees under Diagnostic Code 5253, considering functional loss due to pain, weakness, or painful movement under 38 C.F.R. §§ 4.40, 4.45, and repetitive use.




In April 2013, adduction was to 10 degrees.  In May 2013 and in March 2014, on VA examinations, adduction was not so limited that the Veteran could not cross his legs.  During the appeal period, adduction to 10 degrees or in the absence of limitation of adduction so that the Veteran could not cross his legs, the findings do not more nearly approximate or equate to limitation of adduction such that the Veteran cannot cross his legs under Diagnostic Code 5253, considering functional loss due to pain, weakness, or painful movement under 38 C.F.R. §§ 4.40, 4.45, and repetitive use.

In April 2010 on VA examination, internal and external rotations were to 30 degrees.  In March 2012 on VA examination, internal rotation was to 30 degrees and external rotation was to 35 degrees.  In April 2013, internal rotation was to 20 degrees and external rotation was to 25 degrees.  In May 2013 and in March 2014, on VA examinations, rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  During the appeal period, rotation to 30 degrees, 35 degrees, 20 degrees, or 25 degrees or in the absence of limitation of rotation such that the thigh cannot be toed-out beyond 15 degrees, the findings do not more nearly approximate or equate to limitation of rotation such that the thigh cannot be toed-out more than 15 degrees under Diagnostic Code 5253, considering functional loss due to pain, weakness, or painful movement under 38 C.F.R. §§ 4.40, 4.45, and repetitive use.

While the Veteran has consistently described pain, the pain does not raise to the level of the criterion for a rating higher than 10 percent for limitation of flexion or for a separate rating under either Diagnostic Code 5250 or 5253.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40). 






For the reasons articulate the Board concludes that that the preponderance of the evidence is against the claim for a rating higher than 10 percent for degenerative joint disease of the right hip under Diagnostic Code 5252 or a separate compensable ratings under either Diagnostic Code 5250 or 5253 at any time during the appeal period.  As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether a claim should be referred to the Director of VA's Compensation Service. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for a service-connected disability are inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria for the right hip reasonably describe the disability level and the Veteran's symptomatology, including pain, functional loss, and limitation of motion.  In other words, the Veteran does not experience any symptomatology not already encompassed by the Rating Schedule.  Therefore, referral for extraschedular consideration for any of the claims is not required under 38 C.F.R. § 3.321(b)(1).



Total Disability Rating Based on Individual Unemployability

The Veteran has not raised and the record does not reasonably raise the claim for a total disability rating for compensation based on individual unemployability. 


ORDER

An initial rating higher than 10 percent for degenerative joint disease of the right hip is denied.


REMAND

On the claim for increase for disability of the lumbar spine, private medical records in 2013 and 2014 show that the Veteran indicated that his disability worse than when he was last examined by VA in March 2012.  As the evidence suggests a material change in the disability, a reexamination under 38 C.F.R. § 3.327 is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously evaluated the Veteran, to determine the severity of lumbar spondylosis and degenerative joint disease of the lumbar spine.  

The Veteran's file must be available to the VA examiner for review.  







2.  After completion of the above development, adjudicate the claim.  If the benefit is denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


